 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        STANLEY PACE,                                   CASE NO. C18-5965RBL
 9
                               Plaintiff,               ORDER
10               v.

11      JORAN LUNDH,

12                             Defendant.

13

14          THIS MATTER is before the Court on Plaintiff Pace’s Motions for a Default Judgment,

15   awarding to him the rights to the domain name <lascal.com>. Defendant Lundh (a Hong Kong

16   resident using the domain name) commenced an ICANN administrative proceeding under its

17   Uniform Dispute Resolution Policy (UDRP) to determine ownership of the domain name. Pace

18   claims that he properly registered the name here (which he claims is both a common last name

19   and an expression referring to a new Las Vegas - California road and train system). The World

20   Intellectual Property Organization (WIPO) “locked” the domain name and then rendered a

21   decision requiring Pace to transfer it to Lundh.

22          Pace sued here to obtain a declaratory judgment that his use of the domain name did not

23   violate Lundh’s trademark rights under the Anticybersquatting Consumer Protection Act

24


     ORDER - 1
 1   (ACPA), 15 U.S.C. § 1125(d), or the Lanham Act of which the ACPA is a part. He claims that

 2   Lundh is engaged in “reverse domain name hijacking,” seeking to wrest control of Pace’s

 3   <lascal.com> domain name by asserting spurious and baseless allegations of trademark

 4   infringement. Pace claims that he has not sought to sell the name, but does allege that Lundh

 5   repeatedly approached him under false pretenses to attempt to induce him (Pace) into a purchase

 6   contract for the name. Pace concedes that he has “thousands” of domain names for sale.

 7           This Court reluctantly permitted Pace to serve Lundh by email and Federal Express,

 8   under Fed. R. Civ. P. 4(f)(2)(C)(ii) and Rule 4(f)(3). [Dkt. # 8] He did not appear or defend. The

 9   Clerk entered Default in October. Pace now seeks a Default Judgment establishing as a matter of

10   law that he did not violate Lundh’s rights under the ACPA, that Lundh is not entitled to transfer

11   of the domain name, and that the domain name belongs to Pace.

12           Entry of default judgment is left to the Court’s sound discretion. Aldabe v. Aldabe, 616

13   F.2d 1089, 1092 (9th Cir.1980). Because granting or denying relief is within the court's

14   discretion, a defendant’s default does not automatically entitle a plaintiff to a Court-ordered

15   judgment. Id. at 1092. In exercising its discretion, the Court considers seven factors (the “Eitel

16   factors”): (1) the possibility of prejudice to the plaintiff if relief is denied; (2) the substantive

17   merits of the plaintiff’s claims; (3) the sufficiency of the claims raised in the complaint; (4) the

18   sum of money at stake in relationship to the defendant’s behavior; (5) the possibility of a dispute

19   concerning material facts; (6) whether default was due to excusable neglect; and (7) the

20   preference for decisions on the merits when reasonably possible. Eitel v. McCool, 782 F.2d 1470,

21   1471–72 (9th Cir.1986). See Getty Images (US), Inc. v Virtual Clinics, 2014 WL 358412 (W.D.

22   Wash. January 31, 2014).

23

24


     ORDER - 2
 1          Only the first factor supports the entry of a default judgment here. It may be true that

 2   Lundh received actual notice of these claims and through neglect or indifference declined to

 3   defend the WIPO decision in his favor, and that absent a default judgment, Pace will not be able

 4   to overturn the WIPO decision and use or sell the <lascal.com> domain name (one of

 5   “thousands” he has stockpiled for sale). But the mere fact that denying a default judgment

 6   motion deprives plaintiff of a quick, favorable outcome she might not obtain by litigating the

 7   case on the merits is not sufficient prejudice” to warrant entry of a default judgment. Collin v.

 8   Zeff, No. CV 12–8156 PSG (AJW), 2013 WL 3273413.

 9          The remaining factors persuade the Court to decline to enter the requested default

10   judgment. Even accepting Pace’s purely factual allegations as true, his claim does not appear to

11   have substantive merit. He concedes that Lundh was and is using the <lascal.com> domain

12   name, and that he purchased it for speculative use, claiming (1) it is a common name, and (2)

13   that it refers to some unpublicized proposed new road and rail system between Las Vegas and

14   California—but there is no evidence whatsoever supporting either claim. Pace admits he

15   discussed selling the name to Lundh (even if Lundh approached him first). It seems at least as

16   likely as not that Pace seeks to do what he admits does with his other names: sell it to someone

17   who is using the name without a trademark.

18          Third, at several key junctures, Pace’s Complaint contains more legal conclusions than

19   factual allegations:

20

21

22

23

24


     ORDER - 3
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
     [Dkt. # 1 at 4-5]. The context of the case suggests serious questions as to the veracity of these
16
     legal conclusions, under both the ICANN UDRP and the ACPA.
17
            And while Pace seeks no monetary relief (and makes no claim about how much the name
18
     is worth, even to Lundh) (Eitel factor 4), there are ample indications of disputed material facts
19
     (Eitel factor 5). The Court cannot know whether Lundh’s default was due to excusable neglect
20
     (Eitel factor 6); it approved alternate foreign service to an email and physical address for Lundh
21
     provided by Pace. It is puzzling that Lundh would initiate the WIPO process, win, and then
22
     decline to defend his right to the domain name he apparently was using.
23

24


     ORDER - 4
 1            The final factor is the obvious preference for a resolution on the merits, where reasonably

 2   possible (Eitel factor 7). Judgment by default is a drastic step appropriate only in extreme

 3   circumstances; a case should, whenever possible, be decided on the merits. United States v.

 4   Signed Personal Check No. 730 of Yubran S. Mesle, 615 F.3d 1085, 1089 (9th Cir. 2010) (citing

 5   Falk v. Allen, 739 F.2d 461, 463 (9th Cir. 1984)); see also Latshaw v. Trainer Wortham & Co.,

 6   Inc., 452 F.3d 1097, 1103 (9th Cir. 2006); Speiser, Krause & Madole P.C. v. Ortiz, 271 F.3d

 7   884, 890 (9th Cir. 2001); TCI Group Life Ins. Plan v. Knoebber, 244 F.3d 691, 695–96 (9th Cir.

 8   2001).

 9            The Motion for Default Judgment is DENIED.

10            IT IS SO ORDERED.

11            Dated this 4th day of March, 2020.

12

13                                                         A
                                                           Ronald B. Leighton
14                                                         United States District Judge

15

16

17

18

19

20

21

22

23

24


     ORDER - 5
